DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection
Claims 1-21 are pending
Claims 1-21 are rejected under 35 USC § 101
Claims 1-21 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-19-2020 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-21] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-21, the claims recite an abstract idea of monetizing investment data. 
Independent Claims 1 and 14 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 14 recite a  system for monetizing investment data. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “A platform for monetizing investment data “; and “wherein the data platform …authenticates the user … retrieves content associated with the one or more user queries including the investment data… retrieves revised content associated with the revisions including revisions to the investment data“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites monetizing investment data. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claims 1 and 14 recite: “a plurality of electronic devices executing a data application, the data application is configured to capture user data associated with a user”; “data platform accessible by the plurality of electronic devices executing the data application through one or more networks“; in addition to claim 14 that recites: “a processor for executing a set of instructions“; and “a memory for storing the set of instructions“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claims 1 and 14 recite: “receives one or more user queries“; “receives revisions to the one or more queries“;  “saving the previous content”; “receives one or more user identifications for a user“; “displays the content in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions and displays the revised content in the continuous display“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, saving, and displaying data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claims 1 and 14 recite: “a plurality of electronic devices executing a data application, the data application is configured to capture user data associated with a user”; “data platform accessible by the plurality of electronic devices executing the data application through one or more networks“; in addition to claim 14 that recites: “a processor for executing a set of instructions“; and “a memory for storing the set of instructions“; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claims 1 and 14 recite: “receives one or more user queries“; “receives revisions to the one or more queries“;  “saving the previous content”; “receives one or more user identifications for a user“; “displays the content in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions and displays the revised content in the continuous display“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving, saving, and displaying data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Independent Claim 13 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 13 recites a  system for monetizing investment data. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “A platform for monetizing investment data “; and “wherein the data platform receives one or more user queries, searches public and private databases and resources with defined data structures utilizing the one or more user queries, searches unstructured data utilizing the one or more user queries, culls portions of the investment data retrieved in response to searching the defined data structures and unstructured data, and sorts the investment data by rating and ranking the investment data“; falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites monetizing investment data. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 13 recites: “a data platform accessible by the plurality of electronic devices executing the data application through one or more networks in response to paid access”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 13 recites: “receives one or more user queries“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, claim 13 recites: “a data platform accessible by the plurality of electronic devices executing the data application through one or more networks in response to paid access”; amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
In addition claim 13 recites: “receives one or more user queries“; amounting to additional insignificant extra solution activities to the judicial exception specific to receiving data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 2-12, dependent on claim 1 and claims 15-21 dependent on claim 14 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 14 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the content is retrieved from a plurality of public sources and private sources including structured and unstructured data”; it adds to the abstract idea of monetizing investment data whereby the content is retrieved from a plurality of public sources and private sources including structured and unstructured data without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 3 dependent on claim 2, merely adds to the abstract idea of claim 1.  By reciting “wherein the private sources include one or more subscription services”; it adds to the abstract idea of monetizing investment data whereby the private sources include one or more subscription services without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the continuous display enables the user to modify any portion of the session during utilization”; it adds to the abstract idea of monetizing investment data whereby the continuous display enables the user to modify any portion of the session during utilization without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1 amount to mere instructions to apply the abstract idea of claim 1 using a generic computer, by reciting “wherein the plurality of electronic devices are charged to access the content and revised content”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the content associated with the one or more user queries is retrieved utilizing user preferences associated with the user”; it adds to the abstract idea of monetizing investment data whereby the content associated with the one or more user queries is retrieved utilizing user preferences associated with the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 recites “wherein the one or more queries are saved for subsequent utilization”  amounting to no more than saving queries for subsequent utilization, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 7 dependent on claim 1, merely adds to the abstract idea of claim 1.  By reciting “wherein the data platform automatically rates and scores the content and the revised content”; it adds to the abstract idea of monetizing investment data whereby the data platform automatically rates and scores the content and the revised content without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein components of the content and revised content are rated with a score and ranked”; it adds to the abstract idea of monetizing investment data whereby components of the content and revised content are rated with a score and ranked without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 8, merely adds to the abstract idea of claim 1.  By reciting “wherein the data platform automatically generates documentation including the revised content”; it adds to the abstract idea of monetizing investment data whereby the data platform automatically generates documentation including the revised content without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 9, merely adds to the abstract idea of claim 1.  By reciting “wherein the documentation complies with audit standards”; it adds to the abstract idea of monetizing investment data whereby the documentation complies with audit standards without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 11 dependent on claim 9, merely adds to the abstract idea of claim 1.  By reciting “wherein the documentation is searchable”; it adds to the abstract idea of monetizing investment data whereby the documentation is searchable without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 12 dependent on claim 9, merely adds to the abstract idea of claim 1.  By reciting “wherein the content, revised content, and documentation is time stamped”; it adds to the abstract idea of monetizing investment data whereby the content, revised content, and documentation is time stamped without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 15 dependent on claim 14 amount to mere instructions to apply the abstract idea of claim 14 using a generic computer, by reciting “wherein the data platform stores the content in one or more databases associated with the data platform”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 16 dependent on claim 14 amount to mere instructions to apply the abstract idea of claim 14 using a generic computer, by reciting “wherein the data platform communicates with a plurality of electronic devices executing a data application, the plurality of electronic devices communicate with the data platform through one or more networks”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims 17, 18, 20 and 21 dependent on claim 14 amount to mere instructions to apply the abstract idea of claim 14 using a generic computer, by reciting “wherein the set of instructions are further executed to”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 17 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “generate branches in the content associated with the revised content in response to receiving the revisions”; it adds to the abstract idea of monetizing investment data by generating branches in the content associated with the revised content in response to receiving the revisions without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 18 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “perform an investment action in response to the content or the revised content”; it adds to the abstract idea of monetizing investment data by performing an investment action in response to the content or the revised content without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 19 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “wherein the one or more queries are based on documents imported by a user”; it adds to the abstract idea of monetizing investment data whereby the one or more queries are based on documents imported by a user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 20 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “rate the content and the revised content with a score”; it adds to the abstract idea of monetizing investment data by rating the content and the revised content with a score without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 21 dependent on claim 14, merely adds to the abstract idea of claim 14.  By reciting “generate documentation including the revised content, and wherein the documentation complies with audit standards and is searchable”; it adds to the abstract idea of monetizing investment data by generating documentation including the revised content, and wherein the documentation complies with audit standards and is searchable without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims [14-21] are also rejected under 35 USC §101 as being directed to non-statutory subject matter, since the scope of the claimed memory for storage does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter. 

Regarding claim 14, under the broadest reasonable interpretation of the claim (BRI) the claimed “memory device storing the set of instructions” may be a transitory storage medium having one or more patent ineligible transitory signals stored thereon.  Amending this claim to recite a “non-transitory memory device storing instructions, or a non-transitory computer-readable storage medium” will overcome this rejection. 

Since claims 15-21 depend from and include the limitations of claim 14, these claims are rejected for the grounds and rationale used to reject claim 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1, 4-12, 14-16 and 18-21 are rejected under 35 U.S.C. 103 as being un-patentable by Zerenner et.al. (US 7797215 B1) hereinafter “Zerenner” in view of Shukla et. al. (US 2018/0246972 A1) hereinafter “Shukla” 

Regarding claims 1 and 14 Zerenner teaches: 
A platform for monetizing investment data, comprising: 
a plurality of electronic devices executing a data application, the data application is configured to capture user data associated with a user; and (See at least [column 6, lines 9-14] via: “…FIG. 1 is a high level diagram of the exemplary system for analyzing financial data. Server 100 is a computing system that collects, analyzes, and provides access to financial data. Server 100 operates as a database server and a hypertext transfer protocol server and may comprise a single computing machine or a plurality of computers….”; in addition see at least [column 6, lines 58-65] via: “…FIG. 2 is a block diagram of a computing system … As shown, computing device 320 includes processing unit 322, system memory 324, and system bus 326 that couples various system components including system memory 324 to the processing unit 322. … Processor 322 can be programmed with instructions to interact with other computing systems so as to perform the algorithms ..described below with reference to FIGS. 4 through 28. The instructions may be received from network 102 or stored in memory 324 and/or hard drive 328.….”; in addition see at least [column 22, lines 33-38] via: “…computer readable instructions for performing the above described processes and presenting the above described screens, such as those described with reference to FIGS. 4 through 16, can be generated and stored on a computer readable medium such as a magnetic disk or CD-ROM….”)
a data platform accessible by the plurality of electronic devices executing the data application through one or more networks, receives one or more user queries, retrieves content associated with the one or more user queries including the investment data, receives revisions to the one or more queries, retrieves revised content associated with the revisions including revisions to the investment data and saving the previous content (See at least [column 6, lines 40-49] via: “… Generally, server 100 communicates with data source servers 108 to gather financial data related to financial instruments. … Users access server 100 over network 102 to search for options and option spread strategies…”; in addition see at least [column 8, lines 11-17] via: “…the financial data is periodically downloaded so that the data and parameters calculated there from reflect recent market fluctuations…..financial data may be updated continuously in real time. …”;  in addition see at least [column 10, lines 32-44] via: “…A flowchart of an exemplary process for servicing user search requests is depicted in FIG. 6. .. At step 610, server 100 receives a user search that defines values and/or ranges of values for any or all of the financial data items and searchable parameters derived at steps 414 and 510. Users may use screens … to input their search criteria.…”: in addition see at least [column 11, lines 15-27] via: “…At step 626, server 100 processes the received financial data … At step 630, the financial data corresponding to the set of identified stocks, stock options, and strategies is transmitted to the user for display. …”; in addition see at least [column 7, lines 14-24] via: “…FIG. 3 is a diagram of the functional components of server 100. As shown, server 100 comprises data collection server 350, data computation/analysis server 352, database server 354, hypertext transfer protocol (HTTP) server 356, and brokerage interface server 358. Data collection server 350 operates to download financial instrument data from data servers 108. Data computation/analysis server 352 operates to compute searchable financial instrument screening parameters from the financial instrument data. Database server 354 maintains and provides access to the financial instrument data and searchable parameters…”; in addition see at least [column 23, lines 15-21] via: “… the server computing system, automatically in response to identifying the subset of financial instruments and prior to transmitting information identifying the subset of financial instruments and values for the set of searchable parameters satisfying the user defined search criteria, requesting updated financial data for the identified subset of financial instruments… at the server computing system transmitting information identifying the subset of financial instruments and the updated values for the set of searchable parameters corresponding to the identified subset of financial instruments…”)

However Zerenner is silent the following limitation that is taught by Shukla:

wherein the data platform receives one or more user identifications for a user, authenticates the user (See at least [0308] via: “…At 2602, orchestrator 2620 performs a lookup in a user model 2616 (e.g., the user model server that executes the user model component and subcomponents as described herein). For example, the orchestrator receives the user request, and the orchestrator then performs a lookup in the user model based on a user ID associated with the user request…”) 
displays the content in a continuous display in which the user is enabled to view any of the content generated during a session by zooming, scrolling, or rotating in multiple dimensions and displays the revised content in the continuous display (See at least [0123] via: “…FIG. 8A a block diagram illustrating a user interface of a client application of a system for providing a content feed … In the example shown, the system can be implemented on device 802… device 802 can be either device …. device 136, or device 138…In the example shown, an application 804, such as application 224, is running on device 802, and configured to provide a content feed to a user. ..”; in addition see at least [0073] via: “…various user devices, such ..a smart phone 136, and a tablet 138 (e.g., and/or various other types of client/end user computing devices) that can execute an application, which can interact with one or more cloud-based services, are in communication with Internet 120 to access various web services provided by different servers or appliances…”; in addition see at least [0136] via: “…A user can scroll through the sequence of cards from beginning to end. A user can scroll down through the sequence of cards or scroll up through the sequence of cards…”) The Examiner notes it is obvious that the smart phone can zoom, as well as being rotated in three dimensions to view the content.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zerenner to incorporate the teachings of Shukla because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Zerenner’s teaching regarding systems and methods for analyzing and searching financial instrument data responding to user defined searches using updated financial market data, whereby potential returns from different investment strategies can be viewed together so that the returns and risks can be compared and contrasted and whereby the effect on various option strategies of a change in the price of the underlying stock can be analyzed, in addition to identifying potential investment opportunities relating to an existing investment position could be modified to include Shukla’s teaching regarding techniques for providing an enhanced search to generate a feed based on a user's interests that includes receiving a plurality of interests associated with a user; searching online content including one or more websites  based on the plurality of interests associated with the user; receiving a plurality of web documents based on the search for online content; ranking the plurality of web documents based on a document score and a user signal; and generating a content feed that includes at least a subset of the plurality of web documents based on the ranking in order to complement Zerenner’s method of analyzing and searching financial data responding to defined searches in the public and private domains with the added features of displaying the content in a handset; and further adjusting and fine tuning the selected content received based on ranking and scoring the documents according to the user’s interests.

Regarding claim 4 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1. However, Zerenner is silent the following claim that is taught by Shulka: 
wherein the continuous display enables the user to modify any portion of the session during utilization, and wherein the plurality of electronic devices are charged to access the content and revised content. (See at least [0134] via: “…FIG. 9 is a flow diagram illustrating a process for adjusting a user model based on user feedback…”; in addition see at least [0136] via: “…At 904, one or more feedback statistics are determined based on the user feedback…”; in addition see at least [0142] via: “… At 906, an endorsement score associated with one or more interests is adjusted by a particular amount based on the one or more feedback statistics. The feedback statistics can be used to determine a probability that a user is interested in an interest. The probability that a user is interested in a particular interest can be used to increase or decrease an endorsement score associated with the particular interest by a particular amount…”; in addition see at least [0144] via: “… At 1002, an amount to adjust an endorsement score is determined..”; in addition see at least [0371] via: “… At 2804, a set of documents relevant to one or more interests for the user is received…”; in addition see at least [0372] via: “…At 2806, demoting or boosting a document score based on the user signal is performed…”; in addition see at least [0374] via: “…At 2810, generating a content feed that includes at least a subset of the set of documents based on the ranking is performed…”)

Regarding claim 5 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1. Zerenner also teaches: 
wherein the content associated with the one or more user queries is retrieved utilizing user preferences associated with the user. (See at least [column 10, lines 36-65] via: “… At step 510, as described above in connection with FIG. 5, server 100 prosses the financial data to determine values for a set of searchable parameters. At step 610, server 100 receives a user search that defines values and/or ranges of values for any or all of the financial data items and searchable parameters derived at steps 414 and 510. Users may use screens such as those described below …to input their search criteria. … at step 618, server 100 searches the database of financial data items and searchable parameters for stock options and/or stock option spread strategies that satisfy the user-defined values. At step 620, sever 100 identifies the set of stocks, stock options, and stock option spread strategies that satisfy the user-defined search criteria.…”)

Regarding claim 6 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1. Zerenner also teaches: 
wherein the one or more queries are saved for subsequent utilization. (See at least [column 7, lines 14-23] via: “… FIG. 3 is a diagram of the functional components of server 100. As shown, server 100 comprises data collection server 350, data computation/analysis server 352, database server 354, hypertext transfer protocol (HTTP) server 356, and brokerage interface server 358. Data collection server 350 operates to download financial instrument data from data servers 108. Data computation/analysis server 352 operates to compute searchable financial instrument screening parameters from the financial instrument data. Database server 354 maintains and provides access to the financial instrument data and searchable parameters…”)

Regarding claim 7 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the data platform automatically rates and scores the content and the revised content. (See at least [0088] via: “…orchestration set of components 318 include an orchestrator component 320 that composes a feed (e.g., generates a content feed based on the user's interests and results of documents that match the user's interests) using a feed generator based on a search ranking that can be determined based on a document score and a user signal…”; in addition see at least [0322] via: “…the document score can be used as an ordering and selection of documents to generate in a content feed for the user. The selected and ranked set of documents can then be generated and communicated to the client application as further described below (e.g., the ranking facilitates a selection, such as if 1000 documents are retrieved, the ranking can identify the top 10 or some other number of documents to select to include in the user's feed)…”; in addition see at least [0102] via: “…At 504, the online content is analyzed to determine a plurality of interests associated with the user account. In some embodiments, text-based information associated with the online content is analyzed. An instance of text-based information is comprised of one or more words. Each word and/or combination of words of the instance is assigned a score that reflects the importance of the word/combination of words with respect to the instance of text-based information…”; in addition see at least [0104] via: “…At 506, an endorsement score is assigned to each interest determined to be an interest associated with the user account. An interest associated with the user account can be determined to be an interest from a plurality of sources…”; in addition see at least [0121] via: “…At 710, a score is assigned to each portion of the text-based information in the web document associated with the embedded link…”; in addition see at least [0254] via: “…the disclosed deep learning classification techniques provide a new and improved solution for efficiently and accurately categorizing documents, such as web pages or other documents. In an example implementation, the classifier automatically determines that a page or set of pages are uniquely about a particular topic (e.g., associated with a particular category) using the search system itself to identify the pages that are about a given topic…”)

Regarding claim 8 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1 and 7. However, Zerenner is silent the following claim that is taught by Shulka:
wherein components of the content and revised content are rated with a score and ranked.  (See at least [0088] via: “…orchestration set of components 318 include an orchestrator component 320 that composes a feed (e.g., generates a content feed based on the user's interests and results of documents that match the user's interests) using a feed generator based on a search ranking that can be determined based on a document score and a user signal…”; in addition see at least [0322] via: “…the document score can be used as an ordering and selection of documents to generate in a content feed for the user. The selected and ranked set of documents can then be generated and communicated to the client application as further described below (e.g., the ranking facilitates a selection, such as if 1000 documents are retrieved, the ranking can identify the top 10 or some other number of documents to select to include in the user's feed)…”; in addition see at least [0102] via: “…At 504, the online content is analyzed to determine a plurality of interests associated with the user account. In some embodiments, text-based information associated with the online content is analyzed. An instance of text-based information is comprised of one or more words. Each word and/or combination of words of the instance is assigned a score that reflects the importance of the word/combination of words with respect to the instance of text-based information…”; in addition see at least [0104] via: “…At 506, an endorsement score is assigned to each interest determined to be an interest associated with the user account. An interest associated with the user account can be determined to be an interest from a plurality of sources…”; in addition see at least [0121] via: “…At 710, a score is assigned to each portion of the text-based information in the web document associated with the embedded link…”)

Regarding claim 9 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1, 7 and 8. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the data platform automatically generates documentation including the revised content.  (See at least [0038] via: “… providing an enhanced search to generate a feed based on a user's interests includes … receiving a plurality of web documents (e.g., links to websites, social networking sites, and other online content) based on the search for online content, … and generating a content feed that includes at least a subset of the plurality of web documents based on the ranking….”; in addition see at least [0047] via: “…An application is configured to generate a content feed that is comprised of one or more documents..”)

Regarding claim 10 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1, 7, 8 and 9. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the documentation complies with audit standards.  (See at least [0358] via: “…terms on each web page that signify commercial intent (e.g. shopping cart, discounts, real estate listings, job listings, etc.) can be determined. Both the main part of the page, as well as structure/layout of the page, can be examined to determine that a given page is a commercial page…”) The examiner interprets “examined to determine that a given page is a commercial page” as equivalent to auditing the content.

Regarding claim 11 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1, 7, 8 and 9. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the documentation is searchable.  (See at least [0244] via: “…Referring to FIG. 20 at 2002, a new document for processing and indexing is received. As similarly described above, the search and feed system periodically collects a set of new documents for processing and indexing.…”; in addition see at least [0245] via: “…At 2004, identifying and parsing text or other content is performed. For example, processing the new document can include processing text or other content in a title field of a web page document, processing text or other content in a body of a web page document, processing text or other content in tweets, or other anchors (e.g., Reddit posts, etc.)…”; in addition see at least [0246] via: “…At 2006, text in the document is processed. For example, processing of text can include identifying terms of interest in the document using term frequency-inverse document frequency (TF-IDF) and/or other techniques…”) 

Regarding claim 12 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claims 1, 7, 8 and 9. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the content, revised content, and documentation is time stamped.  (See at least [0213] via: “…An example Bigtable schema is provided below….”) Examiner notes that in the example provided there are several twitter documents that are time-stamped. (in addition see at least [0221] via: “…At 1908, the indexer generates a freshness signal for each of the documents that provides a measure for indicating the freshness of each of the documents. For example, the freshness signal can measure of how recently the document was first published/posted online (e.g., a measure in minutes/days/weeks/years old for the document)….”)

Regarding claim 15 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. Zerenner also teaches:
wherein the data platform stores the content in one or more databases associated with the data platform.  (See at least [column 7, lines 14-23] via: “… FIG. 3 is a diagram of the functional components of server 100. As shown, server 100 comprises data collection server 350, data computation/analysis server 352, database server 354, hypertext transfer protocol (HTTP) server 356, and brokerage interface server 358. Data collection server 350 operates to download financial instrument data from data servers 108. Data computation/analysis server 352 operates to compute searchable financial instrument screening parameters from the financial instrument data. Database server 354 maintains and provides access to the financial instrument data and searchable parameters…”)

Regarding claim 16 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. Zerenner also teaches:
wherein the data platform communicates with a plurality of electronic devices executing a data application, the plurality of electronic devices communicate with the data platform through one or more networks.  (See at least [column 6, lines 9-14] via: “…FIG. 1 is a high level diagram of the exemplary system for analyzing financial data. Server 100 is a computing system that collects, analyzes, and provides access to financial data. Server 100 operates as a database server and a hypertext transfer protocol server and may comprise a single computing machine or a plurality of computers….”; in addition see at least [column 6, lines 22-30] via: “…Network 102 may be any electronic network including the Internet. User or investor terminals 112 provide users with access to server 100 via network 102 and communications device 104. User terminals 112 may be personal computers, hand-held computing systems, or even wireless phones. User terminals 112 are generally loaded with Internet browser software such as Netscape Navigator or Microsoft Explorer and are operable to communicate over network 102 to download data including web pages from server 100….”)

Regarding claim 18 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. Zerenner also teaches:
wherein the set of instructions are further executed to perform an investment action in response to the content or the revised content.  (See at least [column 6, lines 31-39] via: “…Brokerage server 120 is a server machine that provides a gateway to an organization such as a brokerage house or electronic trading system that executes trades in stocks, stock options, and the like. Brokerage server 120 provides an interface to the brokerage or system through which requests for execution of trades are routed. Brokerage server 120 may be operable to interface with a trading network such as Nasdaq or an electronic communication network (ECN) such as Archipelago, and route trades to such networks…”; in addition see at least [column 5, lines 67-68 and column 6, lines 1-8] via: “…Upon locating a desirable spread strategy, for example a particular bull-put spread, the system can automatically have executed the options and/or stock trades that comprise the investment strategy. Thus, by selecting to execute a single spread strategy, all of the component transactions that are comprised in that investment strategy are automatically executed. The user does not need to specify the component transactions; this is done by the system automatically….”) 

Regarding claim 19 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the one or more queries are based on documents imported by a user. (See at least [0134] via: “…FIG. 9 is a flow diagram illustrating a process for adjusting a user model based on user feedback…”; in addition see at least [0136] via: “…At 904, one or more feedback statistics are determined based on the user feedback…”; in addition see at least [0142] via: “… At 906, an endorsement score associated with one or more interests is adjusted by a particular amount based on the one or more feedback statistics. The feedback statistics can be used to determine a probability that a user is interested in an interest. The probability that a user is interested in a particular interest can be used to increase or decrease an endorsement score associated with the particular interest by a particular amount…”; in addition see at least [0144] via: “… At 1002, an amount to adjust an endorsement score is determined..”; in addition see at least [0371] via: “… At 2804, a set of documents relevant to one or more interests for the user is received…”; in addition see at least [0372] via: “…At 2806, demoting or boosting a document score based on the user signal is performed…”; in addition see at least [0374] via: “…At 2810, generating a content feed that includes at least a subset of the set of documents based on the ranking is performed…”)

Regarding claim 20 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the set of instructions are further executed to rate the content and the revised content with a score. (See at least [0088] via: “…orchestration set of components 318 include an orchestrator component 320 that composes a feed (e.g., generates a content feed based on the user's interests and results of documents that match the user's interests) using a feed generator based on a search ranking that can be determined based on a document score and a user signal…”; in addition see at least [0322] via: “…the document score can be used as an ordering and selection of documents to generate in a content feed for the user. The selected and ranked set of documents can then be generated and communicated to the client application as further described below (e.g., the ranking facilitates a selection, such as if 1000 documents are retrieved, the ranking can identify the top 10 or some other number of documents to select to include in the user's feed)…”; in addition see at least [0102] via: “…At 504, the online content is analyzed to determine a plurality of interests associated with the user account. In some embodiments, text-based information associated with the online content is analyzed. An instance of text-based information is comprised of one or more words. Each word and/or combination of words of the instance is assigned a score that reflects the importance of the word/combination of words with respect to the instance of text-based information…”; in addition se at least [0104] via: “…At 506, an endorsement score is assigned to each interest determined to be an interest associated with the user account. An interest associated with the user account can be determined to be an interest from a plurality of sources…”; in addition see at least [0121] via: “…At 710, a score is assigned to each portion of the text-based information in the web document associated with the embedded link…”)  

Regarding claim 21 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. However, Zerenner is silent the following claim that is taught by Shulka:
wherein the set of instructions are further executed to generate documentation including the revised content, and wherein the documentation complies with audit standards and is searchable. See at least [0088] via: “…orchestration set of components 318 include an orchestrator component 320 that composes a feed (e.g., generates a content feed based on the user's interests and results of documents that match the user's interests) …”; in addition see at least [0244] via: “…Referring to FIG. 20 at 2002, a new document for processing and indexing is received. As similarly described above, the search and feed system periodically collects a set of new documents for processing and indexing.…”; in addition see at least [0245] via: “…At 2004, identifying and parsing text or other content is performed. For example, processing the new document can include processing text or other content in a title field of a web page document, processing text or other content in a body of a web page document, processing text or other content in tweets, or other anchors (e.g., Reddit posts, etc.)…”; in addition see at least [0246] via: “…At 2006, text in the document is processed. For example, processing of text can include identifying terms of interest in the document using term frequency-inverse document frequency (TF-IDF) and/or other techniques…”; in addition see at least [0358] via: “…terms on each web page that signify commercial intent (e.g. shopping cart, discounts, real estate listings, job listings, etc.) can be determined. Both the main part of the page, as well as structure/layout of the page, can be examined to determine that a given page is a commercial page…”) The examiner interprets “examined to determine that a given page is a commercial page” as equivalent to auditing the content.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being un-patentable by Zerenner in view of Shukla and in further view of Xu et.al. (EP 2367123 A1) hereinafter “Xu” 

Regarding claim 2 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 1. Zerenner also teaches: 
wherein the content is retrieved from a plurality of public sources and private sources [including structured and unstructured data]. (See at least [column 6, lines 15-21] via: “…Data source servers 108 are computing systems that operate as repositories of financial data. The repositories may include both public and private sources. For example, data source servers 108 may include data servers operated by Data Transmission Network Corporation (DTN), Chicago Board of Options Exchange (CBOE), and Zacks Investment Research, as well as others…”) Nevertheless Zerenner does not teach structured and unstructured data that is taught by Xu: (See at least [0015] via: “…methods and apparatus for analyzing structured and/or unstructured data and/or information in order to discover, identify, and track entities of significance. As used herein, "structured data" refers to data that fits in the context of a data model, data stored in fielded form (e.g., in a relational database), data that is annotated (e.g., semantically tagged) in documents, and/or data stored within a relational database. In contrast, "unstructured data" refers to data that either does not have a pre-defined data model and/or that does not fit well into relational tables…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zerenner to incorporate the teachings of Xu because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Zerenner’s teaching regarding systems and methods for analyzing and searching financial instrument data responding to user defined searches using updated financial market data, whereby potential returns from different investment strategies can be viewed together so that the returns and risks can be compared and contrasted and whereby the effect on various option strategies of a change in the price of the underlying stock can be analyzed, in addition to identifying potential investment opportunities relating to an existing investment position could be modified to include Xu’s teaching regarding methods for analyzing information performed by a data analysis system, the method including parsing data from one or more data sources, resulting in parsed data, forming a plurality of chains of terms from the parsed data, and determining a significance score for an entity identified in one or more of the chains based, at least in part, on one or more positions of the entity within the one or more chains, used to identify entities of significance  in order to complement Zerenner’s method of analyzing and searching financial data responding to defined searches in the public and private domains with the added feature of analyzing structured and/or unstructured data and/or information in order to discover, identify, and track entities of significance. 

Regarding claim 3 Zerenner, Shulka and Xu teach the invention as claimed and detailed above with respect to claims 1 and 2. Zerenner also teaches: 
wherein the private sources include one or more subscription services.  (See at least [column 6, lines 15-21] via: “…Data source servers 108 are computing systems that operate as repositories of financial data. The repositories may include … private sources. For example, data source servers 108 may include data servers operated by Data Transmission Network Corporation (DTN), and Zacks Investment Research, as well as others…”)

Claim 17 is rejected under 35 U.S.C. 103 as being un-patentable by Zerenner in view of Shukla and in further view of Fox et.al. (WO 2020/171960 A1) hereinafter “Fox” 

Regarding claim 17 Zerenner and Shulka teach the invention as claimed and detailed above with respect to claim 14. However, Zerenner and Shulka are silent the following claim that is taught by Fox:
wherein the set of instructions are further executed to generate branches in the content associated with the revised content in response to receiving the revisions.  (See at least [0047] via: “…In one example the client audience specific content module 304 modifies the document to generate a single document with metadata indicating portions of the document with their corresponding audiences. In another example embodiment, the client audience specific content module 304 generates multiple versions of the document based on the type of audience of the recipients…”; in addition see at least [claim 6] via: “…The computing apparatus …, wherein content in a first branch of the plurality of branches is being viewable only by a first recipient from a first type of audience, wherein content in a second branch of the plurality of branches is being viewable only by a second recipient from a second type of audience.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zerenner to incorporate the teachings of Fox because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Zerenner’s teaching regarding systems and methods for analyzing and searching financial instrument data responding to user defined searches using updated financial market data, whereby potential returns from different investment strategies can be viewed together so that the returns and risks can be compared and contrasted and whereby the effect on various option strategies of a change in the price of the underlying stock can be analyzed, in addition to identifying potential investment opportunities relating to an existing investment position could be modified to include Fox’s teaching regarding A method of modifying and then sharing documents supplied to a plurality of recipients, based on their particular preferences. in order to complement Zerenner’s method of analyzing and searching financial data responding to defined searches in the public and private domains with the added feature of making available modified content that is closely tailored to a variety of individual users, each with particular preferences.

Claim 13 is rejected under 35 U.S.C. 103 as being un-patentable by Zerenner in view of Xu et.al. (EP 2367123 A1) hereinafter “Xu” 

Regarding claim 13 Zerenner teaches:
A platform for monetizing investment data, comprising: 
a plurality of electronic devices executing a data application, the data application is configured to capture user data associated with a user; and (See at least [column 6, lines 9-14] via: “…FIG. 1 is a high level diagram of the exemplary system for analyzing financial data. Server 100 is a computing system that collects, analyzes, and provides access to financial data. Server 100 operates as a database server and a hypertext transfer protocol server and may comprise a single computing machine or a plurality of computers….”; in addition see at least [column 6, lines 58-65] via: “…FIG. 2 is a block diagram of a computing system … As shown, computing device 320 includes processing unit 322, system memory 324, and system bus 326 that couples various system components including system memory 324 to the processing unit 322. … Processor 322 can be programmed with instructions to interact with other computing systems so as to perform the algorithms ..described below with reference to FIGS. 4 through 28. The instructions may be received from network 102 or stored in memory 324 and/or hard drive 328.….”; in addition see at least [column 22, lines 33-38] via: “…computer readable instructions for performing the above described processes and presenting the above described screens, such as those described with reference to FIGS. 4 through 16, can be generated and stored on a computer readable medium such as a magnetic disk or CD-ROM….”)
a data platform accessible by the plurality of electronic devices executing the data application through one or more networks in response to paid access, wherein the data platform receives one or more user queries, searches public and private databases and resources … utilizing the one or more user queries, searches .. utilizing the one or more user queries, culls portions of the investment data retrieved in response to searching …, and sorts the investment data by rating and ranking the investment data. (See at least [column 6, lines 40-49] via: “… Generally, server 100 communicates with data source servers 108 to gather financial data related to financial instruments…”; in addition see at least [column 6, lines 15-21] via: “…Data source servers 108 are computing systems that operate as repositories of financial data. The repositories may include both public and private sources. For example, data source servers 108 may include data servers operated by Data Transmission Network Corporation (DTN), and Zacks Investment Research, as well as others…”; in addition see at least [column 10, lines 32-44] via: “…A flowchart of an exemplary process for servicing user search requests is depicted in FIG. 6... At step 610, server 100 receives a user search that defines values and/or ranges of values for any or all of the financial data items and searchable parameters derived at steps 414 and 510. Users may use screens … to input their search criteria.…”; in addition see at least [column 4, lines 16-24] via: “…financial data associated with various financial instruments is collected from sources and calculations performed thereon to derive values for a set of searchable financial instrument screening parameters. Users may access the system and provide values and ranges of values for searching the set of searchable financial instrument screening parameters. In response, users are presented with the set of financial instruments, or derivatives, in sorted order, that satisfy the user-supplied search values…”)

However Zerenner is silent the following limitation which is taught by Xu:

searching defined data structures ..and  unstructured data (See at least [0015] via: “…methods and apparatus for analyzing structured and/or unstructured data and/or information in order to discover, identify, and track entities of significance. As used herein, "structured data" refers to data that fits in the context of a data model, data stored in fielded form (e.g., in a relational database), data that is annotated (e.g., semantically tagged) in documents, and/or data stored within a relational database. In contrast, "unstructured data" refers to data that either does not have a pre-defined data model and/or that does not fit well into relational tables…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Zerenner to incorporate the teachings of Xu because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Zerenner’s teaching regarding systems and methods for analyzing and searching financial instrument data responding to user defined searches using updated financial market data, whereby potential returns from different investment strategies can be viewed together so that the returns and risks can be compared and contrasted and whereby the effect on various option strategies of a change in the price of the underlying stock can be analyzed, in addition to identifying potential investment opportunities relating to an existing investment position could be modified to include Xu’s teaching regarding methods for analyzing information performed by a data analysis system, the method including parsing data from one or more data sources, resulting in parsed data, forming a plurality of chains of terms from the parsed data, and determining a significance score for an entity identified in one or more of the chains based, at least in part, on one or more positions of the entity within the one or more chains, used to identify entities of significance  in order to complement Zerenner’s method of analyzing and searching financial data responding to defined searches in the public and private domains with the added feature of analyzing structured and/or unstructured data and/or information in order to discover, identify, and track entities of significance. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PIERRE L MACCAGNO/Examiner, Art Unit 3697            

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697